United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Houston, TX, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 16-0450
Issued: June 7, 2016

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On January 11, 2016 appellant filed an application for review, from an October 26, 2015
decision of the Office of Workers’ Compensation Programs (OWCP) which denied her traumatic
injury claim.
The Board has duly considered the matter and finds that the case is not in posture for a
decision and must be remanded to OWCP. In William A. Couch,1 the Board held that, when
adjudicating a claim, OWCP is obligated to consider all evidence properly submitted by
appellant and received before the final decision is issued.
In this case, on October 26, 2015, OWCP issued a merit decision denying appellant’s
claim for a traumatic injury. It denied appellant’s claim finding that the medical evidence did not
establish that appellant’s condition was related to established work-related events. OWCP
specifically found that appellant had not submitted any medical evidence containing a medical
diagnosis in connection with the injury and/or work-related events. It noted that appellant had
been advised of the deficiencies in her claim in a September 25, 2015 letter. OWCP listed the
documents it had received subsequent to the letter. However, it did not list, include, or reference
an August 5, 2015 report of Dr. Shabrez Tariq, a Board-certified internist, which was received by
1

41 ECAB 548, 553 (1990).

OWCP on October 13, 2015. The Board notes that Dr. Tariq described appellant’s work injury,
provided results on examination, and provided an opinion on causal relationship.
The Board finds that at the time OWCP issued its October 26, 2015 decision, it had not
reviewed all the evidence in the record. Although appellant had provided medical information in
response to OWCP’s request for additional medical information OWCP had not reviewed all the
evidence. Accordingly, the case will be remanded to OWCP to enable it to properly consider all
the evidence submitted at the time of the October 26, 2015 decision. Following such further
development as OWCP deems necessary, it shall issue an appropriate merit decision on
appellant’s claim.
IT IS HEREBY ORDERED THAT the October 26, 2015 decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded to OWCP for further
proceedings consistent with this order.
Issued: June 7, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

